Citation Nr: 1737231	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-40 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for bilateral lower extremity pain and swelling, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In June 2014, the Board remanded the appeal for additional development.  It is once again before the Board.

The Board notes that at the time of the June 2014 remand, the Veteran was represented by American Legion, however, after the appeal was returned to the Board, the Veteran submitted a VA Form 21-22 in favor of Iowa Department of Veterans Affairs.  This representative was offered the opportunity to comment on the appeal and in February 2017, the Iowa Department of Veterans Affairs submitted a VA Form 646 indicating that they had no further argument.

Thereafter, in June 2017, the Board responded to January and February 2015 extension requests, granting an extension of 60 days to submit additional evidence and argument.  It appears that a copy of the letter was inadvertently sent to American Legion rather than to Iowa Department of Veterans Affairs.  In August 2017, however, the Board received a 21-22 in favor of American Legion, as well as additional evidence which appears to have been submitted in response to the extension letter.  To the extent the American Legion may be entitled to an additional opportunity to comment on the appeal, because the Board finds that development is warranted, at this juncture, the Board will proceed rather than further delaying the appeal.  The Veteran and his representative will be offered a complete opportunity to review and comment on the appeal after it has been returned to the Board, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded the appeal to obtain medical opinions addressing whether the Veteran's cardiomyopathy, atrial fibrillation, bilateral lower extremity pain and swelling, and peripheral neuropathy of the bilateral lower extremities had been aggravated by his service-connected diabetes mellitus.  In requesting these opinions, the Board advised the examiner that aggravation was defined as "a permanent worsening beyond the natural progression of the disability."  In October 2014, a VA examiner offered negative opinions, reasoning that the four claimed disorders had not been affected by the Veteran's diabetes mellitus because the Veteran's diabetes was controlled by diet and exercise, his A1C in September 2014 was 5.8, and there was no evidence of consistent hyperglycemia.  In answering the question, however, the examiner checked boxes indicating that the claimed conditions, "which clearly and unmistakably existed prior to service, [were] not aggravated beyond [their] natural progression by an in-service event, injury or illness.  Accordingly, the RO requested another addendum opinion and in December 2014 the same examiner offered the same negative opinion and rationale, this time checking the appropriate boxes indicating that each claimed disorder had not been aggravated by diabetes.
Initially, the Board notes that a review of the medical evidence shows that although there have been periods where the Veteran's diabetes has been controlled by only diet and exercise, it does not appear that that has always been the case.  November 2012 VA treatment records show active medication lists which include insulin and a February 2017 private treatment record shows that the Veteran's diabetes is insulin dependent.  In addition, as to the claim for peripheral neuropathy, a June 2012 VA treatment record which shows that a VA Chief of Neurology noted that although the Veteran's significant peripheral neuropathy symptoms were out of proportion to the level of control of his diabetes, such a finding was not uncommon in patients with diabetes.  As such, addendum opinions are required.

The Board also observes that although aggravation was previously defined as a permanent worsening beyond the natural progression of the disability, the examiner need not find permanent worsening to find aggravation.  Rather, any worsening of a nonservice-connected condition by a service-connected condition is sufficient.

Finally, in June 2014, the Board remanded the appeal to obtain outstanding VA treatment records associated with the Iowa City VA Medical Center, Des Moines VA Medical Center, and Hines VA Medical Center.  While treatment records from Hines were updated in July 2014, and records from Iowa City and Des Moines were updated in September 2014, any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding treatment records dated from July 2014 to the present from the Hines VA Medical Center and from September 2014 to the present from the Des Moines and Iowa City VA Medical Centers and all associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Forward the entire claims file to the author of the December 2014 VA opinions addressing whether the Veteran's cardiomyopathy, atrial fibrillation, bilateral lower extremity pain and swelling, and peripheral neuropathy of the bilateral lower extremities was aggravated by his service-connected diabetes mellitus, or to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  After reviewing the claims file, to include any recently obtained evidence, the examiner must address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's cardiomyopathy was aggravated by his service-connected diabetes mellitus?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's atrial fibrillation was aggravated by his service-connected diabetes mellitus?

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the bilateral lower extremities was aggravated by his service-connected diabetes mellitus?

(d) Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral lower extremities pain and swelling was aggravated by his service-connected diabetes mellitus?

In responding to these questions, the examiner must comment on the evidence discussed above which appears to indicate that the Veteran's diabetes has at times required insulin.  The examiner must also comment on the evidence indicating that peripheral neuropathy disproportionate to a patient's level of control of diabetes is not uncommon.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale must be provided for any opinion offered.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




